ORDER

PER CURIAM.
Defendant, a former St. Louis police officer, appeals from the judgment entered in a court-tried case in which the court found defendant had breached his employment contract with plaintiffs, members of the police board, awarded plaintiffs $227.13, plus interest and costs, and denied defendant’s counterclaim. The judgment is supported by substantial evidence, is not against the weight of the evidence, and *303does not erroneously declare or apply the law. Murphy v. Carron, 586 S.W.2d 30 (Mo. banc 1976). A written opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).